Citation Nr: 0519123	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  96-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral macular 
degeneration of the eyes.

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent 


WITNESS AT HEARING ON APPEAL

 Appellant and a friend


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 15, 1966, until 
August 15, 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

Subsequent to the December 1995 rating action, the veteran's 
claims folder was transferred to St. Louis, Missouri.

The veteran's macular degeneration claim was previously 
before the Board in July 1997, July 2002, January 2003 and 
October 2004.  The veteran's claim of entitlement to a non-
service connected pension was previously before the Board in 
January 2003 and October 2004.  

The January 2003 Board decision found that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for macular degeneration.  The Board 
then denied the claim on the merits.  The pension claim was 
also denied at that time.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2003 Order, the Court vacated the 
January 2003 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).


FINDINGS OF FACT

1.  Congenital bilateral macular degeneration of the eyes 
existed prior to active service and was not aggravated by 
service.

2.  The veteran had less than 90 days of active service, and 
he was not discharged as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Bilateral macular degeneration of the eyes was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2004).

2.  The criteria for entitlement to nonservice connected 
pension benefits have not been met. 38 U.S.C.A. §§ 1502, 1521 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

A VA letter issued in November 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is noted that the November 2004 notice letter 
characterizes the issue in the veteran's macular degeneration 
claim as that of new and material evidence, when in fact the 
Board had already reopened the claim in the January 2003 
decision and the parties appear to have agreed in the joint 
motion for remand that the remand was necessary only as to 
the merits of the claims.  Subsequent information provided in 
a February 2005 supplemental statement of the case more 
clearly identified the relevant evidence needed to 
substantiate the claim, i.e., evidence showing that the 
claimed condition was incurred in or aggravated by active 
military service.  Moreover, correspondence received from the 
veteran and his representative contains arguments relating to 
the merits of the issue.  Such documents reveal an 
understanding of the relevant criteria to establish the claim 
and demonstrate their comprehension that the claim had 
already been reopened.  

Further regarding notice, it is also observed that a recent 
case of the United States Court of Appeals for Veterans 
Claims (Court) held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  However, 
in the present case, the appellant's claims were filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Even though the notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, to include a 
hospitalization at the Dispensary, Marine Corps Recruit Depot 
(MCRD) in August 1966.  Also of record are reports of VA and 
private treatment after service.  Additionally, a transcript 
of the veteran's September 2002 hearing before the 
undersigned is of record.  The service medical records 
include records of in-patient dispensary admission from 
August 1 to August 4 at the Marine Corps Recruit Depot at San 
Diego, California, in connection with a Medical Board Survey 
and not for treatment.  This was noted to be the veteran's 
"1st Adm."  Although the evidence does not include records 
from Balboa General Hospital, where the veteran contends he 
was treated, the claims folder documents that a request was 
made to obtain such records.  A thorough search failed to 
locate such requested records, as indicated in March 1999 
correspondence from the Naval Medical Center.  

Finding that adequate efforts were undertaken by the RO with 
respect to the allegedly outstanding records from Balboa 
General Hospital, the Board concludes that that no additional 
efforts are required under the VCAA.  The service department 
dispensary admission, for which there are records in the 
file, was in August 1966, when the veteran initially claimed 
he was hospitalized, and is at San Diego.  This was listed as 
the veteran's first admission.  The Board finds no reasonable 
likelihood that the veteran would have been returned to rifle 
range training prior to August 15, 1966, where he could have 
incurred an injury after the Medical Board was completed.  
Further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  At his September 2002 hearing, 
the veteran and another witness stated that they had 
attempted to obtain additional records from Balboa General 
Hospital, but the letter came back no such address.  

In a September 2004 statement, the veteran's representative 
requested that the veteran's unit records be obtained.  It 
was indicated that such records may verify the veteran's 
contention that he injured his eyes in an incident on the 
rifle range.  It was further pointed out that no apparent 
efforts had been undertaken to obtain such unit records.  
Therefore, it was argued that further development was 
required under the VCAA.  The Board disagrees, as will be 
explained below.

Although a request for unit records may be compelling in many 
cases, it is not likely to advance the veteran's claim here.  
Indeed, even if such records could confirm that a rifle 
misfired near the veteran's face, such evidence still would 
not establish the incurrence of a residual chronic 
disability.  Nor would such records demonstrate an 
aggravation of the veteran's congenital vision problems.  
Such conclusions could only stem from the treatment records 
themselves, which are presently associated with the claims 
file.  

The veteran's representative also requested that the veteran 
be afforded a VA examination in the event that the unit 
records confirmed a traumatic rifle blast.  The 
representative urges that a medical opinion should be sought 
as to the likelihood that such incident could have caused the 
veteran's macular degeneration.  In this vein, the law holds 
that VA will provide a medical examination, which includes a 
review of the evidence of record, if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Board does not find an examination to be 
"necessary," as contemplated under 38 U.S.C.A. 
§5103A(d)(2).  Specifically, there is no competent evidence 
indicating that the veteran's macular degeneration may be 
associated with the claimant's active service.  Although the 
claims file does contain two letters written by M. A. J., 
O.D., which posit such a relationship, such statements are 
not supported by any clear rationale or discussion.  As such, 
those statements are little more than bare conclusions, 
lacking in probative value.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  Further, the veteran's own assertions as to 
causation also lack probative value, due to his status as a 
layperson.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Even more importantly, a VA examination could not aid the 
veteran's claim here because his macular degeneration has 
been found to be congenital.  As such, the requested medical 
opinion addressing whether a rifle blast could have caused 
the veteran's macular degeneration would, by definition, 
prove fruitless.  Indeed, as the competent evidence shows 
such disorder to be a congenital defect, it necessarily 
follows that it could not have been caused by any incident in 
service.  Moreover, as to the question of aggravation, the 
Medical Board already addressed such at the time of the 
veteran's discharge, and such documents are of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c).  
Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 (1999).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect, although service 
connection may be granted for a disability that is shown by 
the evidence to have resulted from a defect that was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90 (July 18, 1990).

Criteria for nonservice-connected pension

Generally, basic entitlement to VA nonservice-connected 
improved pension exists if the veteran:

?	had active service of 90 days or more during a period of 
war; or

?	had active service during a period of war and was 
discharged or released from such service for a 
disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge 
had a service-connected disability shown by official 
service records, which in medical judgment would have 
justified a discharge for disability; or

?	is permanently and totally disabled from a nonservice-
connected disability not due to the veteran's own 
willful misconduct; or is age 65 or older 

38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) 
(2004).

I.  Service connection- bilateral macular degeneration of the 
eyes

Factual background

Procedural background

The veteran initially applied for service connection for an 
eye condition in May 1967.  The claim was denied by the RO in 
a July 1967 rating decision.  No appeal was initiated. 

In August 1985, the veteran requested that his service 
connection claim for an eye disability be reopened.  That 
request was denied by the RO in a December 1995 rating 
action.  An appeal followed and the matter came before the 
Board in July 1997.  At that time, the matter was remanded 
and the RO was asked to obtain additional VA documents.  
Another remand was ordered in July 2002 because of a hearing 
request.  In a January 2003 decision, following a Travel 
Board hearing at the RO, the Board found that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for an eye disability, 
characterized as bilateral macular degeneration.  Upon 
reopening, the Board proceeded to deny the claim on the 
merits.  

The veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2003 Order, the Court vacated the January 2003 
Board decision to the extent that it denied service 
connection for bilateral macular degeneration and remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).  In 
October 2004, the Board again remanded the claim in order to 
comply with the Court's instructions.  

Testimonial evidence

The veteran testified that prior to service he had only worn 
glasses in the third grade when his parents thought that 
would help his reading.  The veteran said that he enlisted 
because he had wanted to be a Marine since he was 13 years 
old.  He was not wearing glasses when he entered service, and 
had played football and ran track in high school.  He said 
that no one in his family, other than perhaps his 
grandparents, had an eye condition or wore glasses.  

The veteran said that he experienced a change in his vision 
in service when he was taken to a rifle range where, "they 
trained us with M1 Carbines from World War II and mine 
exploded and I lost me eyesight for three days."  
(transcript, p. 4)  He stated that he was taken from the 
rifle range to Balboa General Hospital and was there for 
three days before his vision came back to where he could see 
a person, but it was like peering into a fog.  The veteran 
was then brought back to his unit but taken to what they 
called a depot casualty.  He was then taken to see a Navy eye 
doctor and was told he would be sent home under medical 
conditions.  

The veteran has also said that his current medical care 
professionals had told him that the injury from the rifle 
explosion definitely accelerated the process of macular 
degeneration.  

Medical evidence

On his original compensation application in May 1967, the 
veteran said that he had split and multiple vision, temporary 
loss of eyesight, that began on the rifle range in basic 
training, that he was taken to Balboa General Hospital and 
later discharged because of his eyesight.  He listed the 
dates of treatment at Balboa General Hospital as being in 
August 1966.  He said that he was told this was a birth 
defect, but he was considered in sound condition at the time 
of enlistment, and passed physical exams with no problem.  
The Chicago RO in June 1967 requested that the National 
Personnel Records Center (NPRC) "Please furnish entire 
medical series including induction and separation 
examinations" with reference to hospitalization in August 
1966 at the Balboa General Hospital at San Diego.  The NPRC 
responded later in June 1967 that the available records were 
being forwarded.  The veteran's medical records were received 
by the RO within a few days in June 1967.  

The veteran answered "yes" to a history of eye trouble on 
the Report of Medical History on the examination for 
enlistment on June 27, 1968, and he checked that he had worn 
glasses.  The physician's summary stated that the veteran was 
farsighted.  On examination, his visual acuity for distant 
vision was 20/40 for right eye, and 20/50 for the left eye.  
The visual acuity with refraction was left blank.  The 
summary of defects included amblyopia.  He was determined to 
the qualified for service with a "2" physical profile for 
the eyes..  

During service, on July 25, 1966, the veteran was referred by 
an optometry clinic to an ophthalmology clinic for evaluation 
of reduced vision in both eyes.  On the referral, it was 
noted that exudates or drusen were scattered throughout the 
fundus of the left eye, and were especially apparent in the 
macular area of both eyes.  Corrected and uncorrected visual 
acuity in each eye was 20/40.  The provisional diagnosis was 
drusen or questionable macular degeneration.  That report 
further indicated a history of poor vision since an early 
age.  The referral was considered routine.  

The ophthalmology evaluation was conducted on July 29, 1966.  
His visual acuity, both corrected and uncorrected, was 20/50 
in each eye.  On the funduscopic examination, small dots were 
noted in the macula.  Reportedly, these could represent 
drusen.  The examiner stated that the veteran did not meet 
the standards for enlistment or induction.  An administrative 
discharge was recommended.  

An undated sick call slip states that the veteran was to 
return to his platoon over the weekend, and then return to 
the "A & T office" on Monday, August 1, 1966, for an 
optical appointment.

Records dated August 1, 1966, show that the veteran was 
admitted to a dispensary ward for a survey with a diagnosis 
of degeneration of macula, congenital, existed prior to 
entry.  It was noted that he had arrived for training on July 
15, 1966.  On August 4, 1966, the veteran appeared before a 
Medical Board and was found to be unfit for service.  The 
recommendation was that the veteran be discharged.

The medical survey (rough) report shows that according to the 
veteran's own statements, accepted by the Medical Board, he 
had difficulty with vision in both eyes since the age of six.  
This condition had been fully revealed to the recruiting 
personnel but was not considered disqualifying.  The 
condition was noted by "routine screening optometry 
examination," and the veteran was transferred for 
ophthalmology consultation at the Naval Hospital in San 
Diego, diagnosed with macular degeneration, congenital, and 
recommended for EPTE discharge.  Another Medical Board Report 
shows that the veteran's difficulty with vision was noted 
"during initial eye screening at MCRD." 

The final Medical Board Report concluded that the veteran had 
degeneration of macula, bilateral, congenital, existed prior 
to entry.  According to the veteran's own statements, which 
were accepted by the Medical Board, he had had difficulty 
with vision in both eyes since the age of six years.  He had 
reported this condition to recruiting personnel, but it was 
not considered disqualifying.  The macular degeneration was 
noted during an initial screening at the MCRD.  The veteran 
had then been seen in consultation at the Naval Hospital in 
San Diego by an ophthalmologist who recommended that he be 
separated from active service.  Physical examination revealed 
bilateral macular degeneration.  It was the opinion of the 
Medical Board that the veteran was unfit for further service 
by reason of physical disability, and that the physical 
disability was neither incurred nor aggravated by active 
military service.  The probable future disposition was 
considered permanent and the indicated disposition was 
discharge, erroneous enlistment.  The veteran was informed of 
the contents of the report, but did not wish to submit a 
statement in rebuttal.  The physical profile for the eyes was 
considered "4."  A physical examination for discharge was 
not required.  The service medical records do not include any 
reference to a rifle explosion, burns, or any injury of any 
kind to the veteran or to his face or eyes.  

Following service, VA treatment records dated from 1995 to 
2001 show treatment for several disabilities including age-
related macular degeneration (ARMD) and Stargardt's disease.  
A February 1995 record notes that the veteran had a history 
of visual problems from 1966.  The veteran complained that 
his eyesight had worsened to the point that he could not read 
or drive.  Additional February 1995 records note a history of 
rifle backfire burns to the eyes during service.  

A March 1995 VA clinical record indicates that the veteran 
was legally blind.  In November 1995, the veteran complained 
that his eyes had been tearing over the past two months.  He 
also reported a floater in the left eye.  

In a September 1996 ophthamological report, the veteran 
stated that he partially lost his vision at age 17.  He 
further reported poor bilateral vision dating back over four 
years.  

A December 1998 VA outpatient treatment record includes a 
diagnosis of macular degeneration.  

A May 1999 VA treatment report reveals that the veteran drove 
until 1994.  In a November 1999 VA record, the veteran 
complained of throbbing in his left eye for three weeks.  
Another VA record, also dated in November 1999, contains the 
veteran's report of temporarily losing his sight while 
working with firearms in service.  Such resulted in a 
diagnosis of macular degeneration.  An etiology of this 
disability was not noted.  That same report noted that the 
veteran could not read newspaper headlines with glasses and 
could not read smaller sized print with a magnifier.  He had 
to sit within two feet of his 31-inch television screen to 
see the picture, and even so, he could not read the writing.  
People's faces were blurred.  

Additional VA treatment reports dated in 2000 and 2001 show 
continued diagnoses of macular degeneration.  

In a November 2002 statement, private optometrist M. A. J., 
O.D., stated that she had reviewed the veteran's medical 
records.  She said that from a pathologic standpoint, the 
veteran's decrease in vision may have been initially caused 
by a change in the PRE cells as the result of isolated poor 
vascular supply from the choriocapillaris, which "may have 
occurred due to some type of insult to the bodies vascular 
system from either head trauma or excessive stress on the 
body itself."  After a review of the past and current 
ophthalmic examinations, it was her opinion that the 
veteran's visual condition was "at least as likely as not to 
be worsened by his activity in the service."

In an April 2003 letter, Dr. J. reiterated the information 
previously provided in November 2002.  She again opined that 
the veteran's visual condition was at least as likely as not 
to have been worsened by his activity in service.

Analysis

In this case, an eye disorder was noted on the June 1966 
enlistment examination.  Specifically, on the report of 
medical history, the veteran checked boxes indicating that he 
had or had had "eye trouble" and that he had worn glasses.  
Concerning this, the examiner noted a history of 
farsightedness.  On examination, testing of distant vision 
reflected findings of 20/40 in the right eye and 20/50 in the 
left eye.  The diagnosis was amblyopia.  (Amblyopia is 
impairment of vision without detectable organic lesion of the 
eye.  Dorland's Illustrated Medical Dictionary 53 (28th ed. 
1994)).  The examiner assigned a "2" in the physical 
profile block for eyes.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "E" for eyes.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").  

A few weeks after the enlistment examination was conducted, 
the veteran entered onto active duty on July 15, 1968.  Ten 
days later, he was seen in optometry where a "history of 
poor vision since early age" was noted.  Ophthalmoscopy 
revealed exudates or drusen scattered throughout the fundus 
of the left eye, especially apparent in the macular area of 
both eyes.  Visual acuity was 20/40 in the right eye and 
20/40 in the left eye.  The veteran was referred from 
optometry for an ophthalmology consultation to further 
evaluate the cause of his defective vision.  A provisional 
diagnosis of drusen or macular degeneration was noted on the 
referral.  

Drusen are hyaline excrescences in Bruch's membrane (lamina 
basalis choroideae); they usually result from aging, but 
sometimes occur with pathologic conditions.  Dorland's at 
508.  

Macular degeneration is a catch-all term 
for a number of different disorders that 
have a common end result:  the light-
sensing cells of the central region of 
the retina-the macula-malfunction and 
eventually die, with gradual decline and 
loss of central vision, while peripheral 
vision is retained.  Most cases of 
macular degeneration are isolated, 
individual occurrences, mostly in people 
over age 60.  These types are called Age 
Related Macular Degeneration [ARMD].

Much more rarely, younger people, 
including infants and young children, 
develop macular degeneration, and they do 
so in clusters within families, because 
their disorders are inherited, caused by 
mutated genes.  These types of macular 
degeneration are collectively called 
Juvenile Macular Degeneration (JMD).  The 
major types of JMD [include] Stargardt's 
disease . . . [which] is the most common 
type of JMD. . . .Symptoms typically 
develop in childhood or teen 
years . . . [and] include decline in 
visual acuity, drusen spots on the macula 
and scarring of the macula. . . .

See MD Foundation, Inc., Macular Degeneration Research Fund, 
http://www.eyesight.org/Juvenile/juvenile.html).  

On the ophthalmology consultation, conducted on July 29, 
1966, four days after the referral from optometry, visual 
acuity was 20/50 in the right and left eyes.  The doctor 
noted "small dots in macula" which "could represent 
drusen."  The doctor concluded that the veteran did not meet 
the standards for enlistment or induction, and he recommended 
administrative discharge.

On August 1, 1966, the veteran was admitted to a dispensary 
for a medical survey.  A Medical Board Report provided, in 
pertinent part,

According to the man's own statement, 
accepted by the Board, he has difficulty 
with vision in both eyes since the age of 
six years.  This condition was reported 
to recruiting personnel; however, it was 
not considered disqualifying.  It was 
noted during initial eye screening at 
MCRD.  He was seen consultation at USNH, 
SDiego [United States Naval Hospital, San 
Diego], by an ophthalmologist who 
recommended that he be separated from the 
naval service.

Physical examination revealed bilateral macular degeneration.  
The Board concluded that the veteran did not meet the minimum 
standards for enlistment or induction, that he was unfit for 
further naval service by reason of physical disability, and 
that the physical disability was neither incurred nor 
aggravated by a period of active military service.  In the 
physical profile block, the Board assigned a "4" under "E" 
for eyes.  It was noted that the veteran did not desire to 
submit a statement in rebuttal to the Medical Board's 
findings and conclusions.

Based on this evidence, the Board concludes that an eye 
disability, i.e., "amblyopia" or impaired vision, was noted 
on the enlistment examination report in this case.  
Concerning the veteran's argument that service connection 
should be granted for his eye disability because he was found 
qualified or fit for service on the enlistment examination, 
the Board notes that, although his eye disorder was not 
considered disqualifying at the time of enlistment, it was, 
nevertheless, noted.  That the veteran was qualified for duty 
is not evidence of an absence of an eye disorder at service 
entrance because the law contemplates that service members 
may be found physically fit and qualified for duty despite 
having nondisqualifying "defects, infirmities, or 
disorders" noted at entrance.  However, the law also 
specifically provides that a veteran shall not be presumed 
sound as to such disorders.  Therefore, the presumption of 
sound condition does not apply with regard to such disorders 
and service connection may not be granted for them unless 
they are aggravated in service.  See 38 U.S.C.A. § 1111, 
1153; 38 C.F.R. § 3.304(b), 3.306.  Accordingly, the 
presumption of sound condition does not apply in this case 
with regard to an eye disorder that was noted at entrance, 
and the Board concludes that an eye disorder preexisted 
active service.  Cf. Verdon v. Brown, 8 Vet. App. 529, 534-35 
(1996) (notation on entrance examination report of 
asymptomatic bunions make them preexisting condition under 
section 1111).  

Having decided that an eye disorder preexisted service, the 
next question is whether the disorder increased in severity 
during the veteran's brief period of active duty.  If so, a 
presumption of aggravation arises, meaning that the 
disability is presumed under the law to have been aggravated 
by service unless clear and unmistakable evidence rebuts the 
presumption of aggravation.  

Ten days after entering onto active duty, further examination 
concerning the veteran's defective vision was conducted in 
the optometry clinic of the MCRD.  At this time, it was 
suspected that the veteran may have macular degeneration, and 
subsequent ophthamological consultation confirmed a diagnosis 
of congenital macular degeneration.  A Medical Board agreed 
with this assessment and the veteran was discharged from 
service.

Essentially, the specific nature of the eye disorder that was 
noted on the enlistment examination report was determined 
upon follow-up study several days after entrance onto active 
duty, and based on this determination, the veteran was found 
unfit for service.  Thus, a symptom or manifestation of an 
eye disorder-impaired vision-was noted on enlistment and 
was not considered disqualifying because the level of visual 
impairment was not severe enough, in itself, to disqualify 
the veteran from service.  However, further examination 
revealed that the cause of the defective vision was not 
something benign or correctible--for example, it was not 
merely a refractive error for which eyeglasses could be 
prescribed to correct the defective vision and render the 
veteran fit for service-but instead was a disease that, by 
its nature, rendered the veteran unfit for service.  In other 
words, the evidence in this case does not show an increase in 
the eye disability noted on the enlistment examination, but 
rather it shows that examiners recognized in routine medical 
processing, upon further evaluation within a very short time 
after the veteran's entry onto active duty, the nature of the 
disease causing the veteran's vision impairment, i.e., that 
the disorder noted at enlistment was due to a congenital eye 
disease.

Moreover, the designation of a "4" for eyes in the physical 
profile block by the Medical Board, as opposed to the "2" 
noted on the enlistment examination, is not evidence of a 
worsening of the eye disease itself but instead is evidence 
of the recognition that the defective vision was due to an 
organic disease of the eyes which rendered the veteran unfit 
for induction.  Concerning this, the Board notes that a "2" 
under "E" for "Vision-eyes" in the profile block 
represented distant visual acuity correctible to 
20/40--20/70; 20/30--20/100; 20/20--20/400 and a "3" 
represented uncorrected distant visual acuity of any degree, 
which is correctible to not less than 20/40 in the better eye 
or an acute or chronic disease not falling below retention 
standards; whereas a "4" indicated a level of fitness 
"below standards contained in chapter 3" and factors for 
consideration were visual acuity and "organic disease of the 
eyes and lids."  AR 40-501, Appendix VIII, Physical Profile 
Functional Capacity Guide (March 11, 1966).  Concerning 
organic diseases of the eyes, among the causes specifically 
listed for rejection for enlistment and induction were 
"[d]egenerations of the retina to include macular cysts, 
holes, and other degenerations (hereditary or acquired 
degenerative changes) and other conditions affecting the 
macula."  AR 40-501, Section VIII, 2-12e (March 11, 1966).

Even assuming for discussion purposes, without deciding for 
the purpose of this decision, that the veteran's symptoms of 
visual impairment increased while in service (his visual 
acuity variously reported as 20/40 or 20/50 in both eyes, 
with or without correction), an increase in symptomatology, 
in and of itself, does not establish in-service aggravation 
of the veteran's macular degeneration.  Indeed, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

Thus, because there is no evidence of an increase in the 
preexisting eye disease during the period of active duty, the 
presumption of aggravation does not attach in this case.  
Moreover, the first evidence of any increase in the severity 
of the macular degeneration is dated in the 1990s, many years 
after service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in or aggravated by service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The veteran contends that service connection should be 
granted for macular degeneration because it was first shown 
in service, noting in a March 2005 statement that "there 
clearly is not one scintilla of evidence" showing that 
macular degeneration preexisted service, and he argues in the 
alternative that service connection should be granted for the 
disease based on aggravation in service as a result of a 
blast injury to his eyes sustained on the rifle range.  With 
regard to the first argument, the Board notes that, in 
addition to the eye disorder having been noted on the 
enlistment examination as discussed above, there is also 
other evidence that macular degeneration preexisted service.  
First, the doctors in service considered the disease 
"congenital", meaning that it was present at birth.  
Dorland's Illustrated Medical Dictionary 368 (28th ed. 1994).  
This finding is consistent with the general definition for 
JMD, as previously noted, which reflects that younger people, 
including infants and young children, develop this form of 
macular degeneration.  Second, the finding of the doctors in 
service is also supported by VA physicians decades later in 
the 1990s who noted in the VA treatment records the diagnosis 
of Stargardt's disease, the most common type of JMD, the 
symptoms of which include symptoms noted by the physicians in 
service such as decline in visual acuity and drusen spots on 
the macula.  Finally, the veteran's statements in service 
that he had had vision problems since childhood and the 
history of eye problems he reported on enlistment are further 
evidence that the eye disorder preexisted service.  Thus, the 
preponderance of the evidence in this case supports the 
conclusion that the macular degeneration diagnosed in service 
was a congenital disorder that preexisted service.  

As noted above regarding service connection for congenital 
disorders, service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 
38 C.F.R. § 3.303(c), 3.306.  In this case, however, as the 
Board has noted, there is no evidence of any increase in the 
severity of the disease to raise the presumption of 
aggravation in this case.  Moreover, the Medical Board in 
service considered this matter and determined that the 
disease was not aggravated in service.  Although the veteran 
contends in connection with his claim for VA benefits that 
his disorder was aggravated by a blast injury to the eyes and 
that he was hospitalized in service for three days, no 
records of such a period of hospitalization were found.  In 
addition, examiners in the service medical records that are 
of record reported no blast injury.  For example, the veteran 
was given an opportunity to submit a statement in rebuttal of 
the findings of the Medical Board that the disease was not 
aggravated in service, and he chose not to do so, and there 
is no evidence that he reported to the medical Board or to 
any other examiners in service that he had sustained an 
injury to the eyes in service.

Furthermore, with regard to diseases recognized to be 
congenital, developmental, or familial in origin, the General 
Counsel noted in VAOPGCPREC 82-90 that "VA adjudicators 
ordinarily are justified in finding that such disease, by its 
very nature, preexisted the claimant's military service" and 
noted that, "[t]ypically in these cases, entitlement to 
service-connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition."  However, in VAOPGCPREC 
67-90, the General Counsel noted that diseases of hereditary 
origin can be considered incurred, rather than aggravated, in 
service "if their symptomatology did not manifest itself 
until after entry on duty."  In this regard, the General 
Counsel stated,

The mere genetic or other familial 
predisposition to develop the symptoms, 
even if the individual is almost certain 
to develop the condition at some time in 
his or her lifetime, does not constitute 
having the disease.  Only when 
symptomatology and/or pathology (In this 
context we use the term "pathology" in 
the sense of an active disease process, 
not just a mere predisposition to develop 
a disease, which process may or may not 
precede symptomatology.) exist can he or 
she be said to have developed the 
disease.  At what point the individual 
starts to manifest the symptoms of, or 
have pathological changes associated with 
the disease is a factual, not a legal 
issue.  This must be determined in each 
case based on all the medical evidence of 
record.

Even where an hereditary disease has 
manifested some symptoms prior to entry 
on duty, it may be found to have been 
aggravated during service if it 
progresses during service at a greater 
rate than normally expected according to 
accepted medical authority.  

VAOPGCPREC 67-90.

In this case, the evidence does not show that the 
symptomatology of macular degeneration "did not manifest 
itself until after entry on duty" but rather visual 
impairment was noted to be present on the enlistment 
examination.  Moreover, as noted above, there is no evidence 
of any increase in the severity of the disease to raise the 
presumption of aggravation in this case.  

With regard to the statement of Dr. J. that she believed that 
the veteran's "visual condition is at least as likely as not 
to be worsened by his activity in the service", the Board 
assigns very little probative weight to this statement 
because Dr. J. did not provide any basis for her opinion 
related to the medical evidence in this case.  Moreover, the 
conclusion is inconsistent with the overall medical evidence 
in this case which depicts a lengthy gap of three decades 
between in-service treatment and an objectively verifiable 
decrease in visual acuity.  

For the reasons noted above, the Board concludes that 
bilateral macular degeneration preexisted active service and 
was not aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

II.  Entitlement to non-service connected pension benefits

Discussion

As noted previously, a veteran meets the basic service 
eligibility requirements for VA pension benefits if such 
veteran had active service for 90 days or more during a 
period of war, served during a period of war and was 
discharged or released from service for a service-connected 
disability, served for 90 consecutive days or more and such 
period began or ended during a period of war, or served for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j).

Information received from the National Personnel Records 
Center in June 1967 confirmed that the veteran had active 
service from July 15, 1966, to August 15, 1966.  This does 
not satisfy the 90-day wartime service requirement to be 
basically eligible for a nonservice connected disability 
pension.  As discussed, the veteran was discharged as a 
result of a medical disability.  The Board has found that 
this condition, macular degeneration, is not a service-
connected disability.  Therefore, as the veteran did not have 
90 days of active service, and as he was not discharged due 
to a service-connected disability, he does not meet the basic 
service eligibility requirement for nonservice-connected 
disability pension benefits.  It follows that the appeal as 
to this issue must be denied.


ORDER

Service connection for bilateral macular degeneration of the 
eyes is denied.

Entitlement to non-service connected pension benefits is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


